DENNIS, J.,
concurs in denial of the writ. Although the local rule appears to be inconsistent with L.C.C.P. Art. 5182 and 5183 which contemplate that the privilege of litigating without prior payment of costs be extended to litigants who are clearly entitled to it from his pleadings and supporting affidavits, our disapproval of the rule will not preclude the trial court from requiring a personal appearance of litigants when such affidavit, or additional supporting data such as questionaires, do not establish that the litigant is entitled to the privilege with reasonable clarity.